The rule is well understood and often recognized by the court that a bill of exception containing a general objection to testimony, part of which is admissible, is insufficient to manifest error if it does not single out the inadmissible portion of the testimony. However, the rule is not thought to be applicable here. The question involved is, was the criminative testimony of the officers admissible? This question turns upon whether the officers searched appellant's car without probable cause. To present the question of probable cause all the recitals of facts contained in the bill are deemed necessary. After setting out the evidence in detail in the bill it recites that the evidence was objected to, "For the reason that the defendant was under arrest prior to the search, being detained and stopped by Mr. Hickman and Mr. Delaney, who have testified that they were officers, and further because they had no search warrant to search the said car; nor does the testimony given by both witnesses constitute probable cause, whereby said Hickman and Delaney were justified in searching said car, and the defendants therefore respectfully ask the court to determine that probable cause did not exist for the search, as has been testified to here, and therefore said search is contrary to article 1, section 9, of the Constitution of the State of Texas, as well as any and all other laws regarding the searching without warrant of the State of Texas and the United States."
It has been held that "* * * when the court has determined that probable cause existed for the search of an automobile, the facts upon which he predicated his ruling should be brought before this court in proper manner, if a review of such action is sought." McPherson v. State, 108 Tex.Crim. Rep.,300 S.W. 936.
In drawing the bill of exception under consideration appellant was evidently attempting to bring himself within the rule last announced. The bill would have been defective if it had not set out, not only the evidence upon which probable cause was thought to be predicated, but also the evidence which was secured as a result of the search.
Being in accord with the conclusion announced by Presiding Judge Morrow in his opinion reversing the judgment, I record my concurrence therein. *Page 374 
                       DISSENTING OPINION.